[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             MARCH 19, 2007
                               No. 06-15575                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 05-00092-CV-1-MP-EMT

ROBERT BOUIE,


                                                      Plaintiff-Appellant,

                                      versus

MICHAEL J. ASTRUE,
Commissioner of the Social Security
Administration,

                                                      Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                               (March 19, 2007)

Before ANDERSON, BARKETT and FAY, Circuit Judges.

PER CURIAM:
      Robert Bouie appeals the district court’s order affirming the Social Security

Administration’s denial of his application for disability insurance benefits,

42 U.S.C. § 405(g). First, Bouie argues that the Administrative Law Judge

(“ALJ”) erred by posing hypotheticals to the Vocational Expert (“VE”) that did not

accurately depict all of his impairments. Second, Bouie argues that the ALJ erred

by finding that Bouie could work eight hours a day for five days.

      We review the ALJ’s decision “to determine if it is supported by substantial

evidence and based on proper legal standards.” Crawford v. Comm’r, 363 F.3d

1155, 1158 (11th Cir. 2004). “Substantial evidence is more than a scintilla and is

such relevant evidence as a reasonable person would accept as adequate to support

a conclusion . . . . Even if the evidence preponderates against the [ALJ’s] findings,

we must affirm if the decision reached is supported by substantial evidence.” Id. at

1158-59 (quotation omitted). In conducting this review, we do not reweigh the

evidence or substitute our judgment for that of the ALJ. Martin v. Sullivan,

894 F.2d 1520, 1529 (11th Cir. 1990). “With respect to the [ALJ’s] legal

conclusions, however, our review is de novo. Lewis v. Barnhart, 285 F.3d 1329,

1330 (11th Cir. 2002).

      First, Bouie argues that the ALJ erred in posing hypotheticals to the VE

because they did not accurately depict all of Bouie’s impairments. Specifically,

Bouie argues that the hypotheticals did not include the findings of Dr. Russell

Clifton that Bouie had (1) “marked inability to maintain attention and

                                           2
concentration for extended periods,” (2) “inability to complete a normal workday

and workweek without interruptions from psychologically based symptoms,” and

(3) “inability to perform at a consistent pace without an unreasonable number and

length of rest periods.” Additionally, Bouie alleges that the hypotheticals failed to

include physical limitations as described by Dr. Bette Boysen and Dr. Jesse

Lipnick.

      An ALJ must evaluate the following five criteria in deciding whether a

claimant is entitled to social security disability: (1) “[i]s the individual performing

gainful activity;” (2) “[d]oes [he] have a serious impairment;” (3) “[d]oes [he] have

a serious impairment that meets or equals an impairment specifically listed in

20 C.F.R. part 404, subpart P, appendix 1;” (4) “[c]an [he] perform [his] past

relevant work;” and (5) “[b]ased on [his] age, education, and work experience can

[he] perform work of the sort found in the national economy.” Phillips v.

Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004). In step 5, the Commissioner has

the burden of proving “there is other work in the national economy the claimant

can perform.” Wolfe v. Chater, 86 F.3d 1072, 1077 (11th Cir. 1996). “Essentially,

the ALJ must determine if there is other work available in significant numbers in

the national economy that the claimant has the ability to perform. If the claimant

can make the adjustment to other work, the ALJ will determine that the claimant is

not disabled. If the claimant cannot make the adjustment to other work, the ALJ

will determine that the claimant is disabled.” Phillips, 357 F.3d at 1239.

                                           3
      There are two avenues by which the ALJ may determine whether a claimant

has the ability to adjust to other work in the national economy, (1) by applying the

Medical Vocational Guidelines and (2) by using a VE. Phillips, 357 F.3d at 1239-

1240. VE testimony is the preferred method for introducing independent evidence

of the existence of jobs in the national economy that the claimant can perform.

Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002). “In order for a

vocational expert's testimony to constitute substantial evidence, the ALJ must pose

a hypothetical question which comprises all of the claimant's impairments.” Id.

Furthermore, the ALJ must instruct the VE to consider all “severe” impairments

when eliciting testimony. Pendley v. Heckler, 767 F.2d 1561, 1563 (11th Cir.

1985). An ALJ is “not required to include findings in the hypothetical that the ALJ

[has] properly rejected as unsupported.” Crawford, 363 F.3d at 1161. An ALJ

may reject the opinion of any physician when the record supports a contrary

conclusion. Syrock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985). The resolution

of conflicting evidence is the function of the ALJ, not the Court. Graham v.

Bowen, 790 F.2d 1572, 1575 (11th Cir. 1986).

      The record reveals that the ALJ reviewed in detail the extensive medical

records regarding Bouie from the time of his hip replacement in June of 1996 up

through the hearing on August 15, 2001. In questioning Ms. Dee Dee Locascio,

the vocational expert, the ALJ carefully included the limitations described by

Bouie and those of the numerous doctors found to be credible. The hypotheticals

                                          4
posed to the VE were complete and probative.

      Substantial evidence supports the ALJ’s discrediting Dr. Clifton’s

assessment because the assessment was not supported by his examination report or

Bouie’s testimony. Furthermore, the findings of Dr. Michael Amiel were contrary

to Dr. Clifton’s assessment. Therefore, the ALJ did not need to include

Dr. Clifton’s findings in the hypotheticals.

      Furthermore, in formulating Bouie’s residual functioning capacity (“RFC”),

the ALJ’s findings were consistent with the only limitation recommended by

Dr. Boysen, which was that Bouie could perform light duty work. To the extent

that the RFC conflicted with the findings of Dr. Lipnick, the ALJ’s findings were

supported by the reports of other doctors as well as by Bouie’s performance on a

functional capacity evaluation. Because the ALJ posed hypotheticals consistent

with the RFC, which was supported by substantial evidence, the ALJ did not err in

posing the hypotheticals.

      Next, Bouie argues that the ALJ erred in finding that he could work eight

hours a day for five days. As discussed above, we review the ALJ’s decision “to

determine if it is supported by substantial evidence and based on proper legal

standards.” Crawford, 363 F.3d at 1158.

      The ALJ based this conclusion on the testimony of Doctors Collins, Lipnick

and Lopez. The only doctor who indicated that Bouie could not work an eight hour

day was Dr. Huey. The ALJ specifically explained that she did not give Dr.

                                           5
Huey’s testimony much weight because he did not explain his reasons for his

conclusions.

      With at least three doctors specifically finding that Bouie was able to work

an eight-hour day, substantial evidence supports the ALJ’s finding.

      Upon careful review of the administrative proceedings, the medical record,

the proceedings in the district court, and upon consideration of the parties’ briefs,

we find no error. Substantial evidence supports the ALJ’s formulation of the

hypotheticals and the ALJ’s finding that Bouie could work an eight-hour day.

      AFFIRMED.




                                           6